Title: To Benjamin Franklin from Silas Deane, 18 May 1777
From: Deane, Silas
To: Franklin, Benjamin


Sir
Paris 18th May 1777.
Inclosed are Letters which I received last Evening. The Letter from Mons: Coulau speaks of two, but there was only one, the other was a bundle of Newspapers, as referred to by Mr. Morriss in his Letter of the 28th. They are of much older date than those already received therefore not worth sending to You. The post goes again for Bordeaux on Tuesday. It is I think incumbent on us to do something with Cleveland who will otherways run out both Vessel and Cargo. I am most respectfully Sir your most Obedient and Very Humble Servant
S. Deane
 
Addressed: To / The honorable Mr. Franklin / Passy
